Case 1:21-cv-00011-JDL Document1 Filed 01/07/21 Page1lof3 PagelD#:1

  
 

MAINE DISTRICT COURT GS per /
Plow ST #3S7 cpg OUR
POL H 4 ’ # _ L COMPLAINT AND REQUEST
Btw G 6 R { ME , MECEIVED &FOR,COURT APPOINTED COUNSEL
Zl JAN -7 4S
- wriet i pb As 52
BRENT ALLEN ELISENS,
“coUiy Cap baintiff,
vs
Ofc. Taylor Reynolds
Bangor Police Department
Defendants

 

INITIAL COMPLAINT AND REQUEST FOR COURT APPOINTED COUNSEL BY:

BRENT ALLEN ELISENS

1. I, Brent Allen Elisens, do depose that on January 4, 2021 I was walking home from my place of
work via my daily route(7 days per week). I was walking southwest on Willow Street, had made a left
turn onto Market St, and was about to cross the street to turn right onto Curve Street. A gestapo official
in an SUV pulled up and started laughing at me. It appeared to be derision for my backpack, attire, and
walking in the snow. I said "Fuck you gestapo, get out of here" in an annoyed tone(audio).

2. The gestapo official in section 1 was later identified by Police Station personnel as Ofc. Taylor
REYNOLDS (video).

3. REYNOLDS stopped and said something inaudible as he exited his vehicle. I said "what's up
gestapo" in response. He immediately demanded my name and address which | refused to give. I do not
have to tell him my name or address. Also, working for the feds on a domestic terrorism case, I don't
want someone I don't know having my location. Now, It's public because I have to file this and can't
afford a post office box.

4, REYNOLDS then claims he stopped me because I was walking in the middle of a road instead of on
the sidewalk which was mountained over with snow on both sides of the street from being
plowed(video).

5. At this point I start to leave because this officer has a personal problem and those don't turn out well
for civilians or the police officer's wives. REYNOLDS stays behind me at a distance of 2ft. I turn
around at one point and REYNOLDS stops, so I turn around again and REYNOLDS keeps following
me getting closer than 2ft. I set my backpack down ready to fend off whatever REYNOLDS brings. If
you have a backpack on in a fight you can have your direction diverted. You become a toy.
REYNOLDS then says, "You're trying to fight?" I say "Dude, you're following me, stalking me down
Case 1:21-cv-00011-JDL Document1 Filed 01/07/21 Page2of3 PagelD#: 2

the street and you're walking 2ft behind me. What the fuck are YOU doing, What is YOUR problem?"
REYNOLDS replied "Just give me your name, then I can leave". I replied "I don't have to give you my
name". REYNOLDS responds, "Well you're throwing your bag down like you wanna fight so let's do
this.". I repeated that REYNOLDS was following me. REYNOLDS replies "Here's the deal you're
getting a [inaudible] warning" | replied, "You're getting a get the fuck out of here warning." As a
backup unit approaches I say, "Wait til he gets here you power hungry motherfucker." (audio)

6. As I am trying to explain in sequence the order of events to the backup officers, REYNOLDS
continues to interrupt and lie. I am told to have a nice day. As I leave I pause the audio to turn on
video(microphone can't be used by both). I go to video the sidewalk and street in question, giving the
officers a wide berth. REYNOLDS says, "No, you can't" (or something similar). I say, "Fuck you I can
walk wherever I want." REYNOLDS replies, "Really? Alright" and then tackled me from behind. I was
able to rotate and catch some video of the other officers running as well. However, they are taught gang
mentality, to rat pack 'suspects'. Conditioning and ignorance are no excuse for them not checking
REYNOLDS but they are not the subjects of this suit.

7. REYNOLDS demanded my name and address before he would uncuff me. He pulled his facemask
down and said, "Remember this face for the next time we see each other." Then tried to shake my hand.
I said, "I don't want your fucking hand, | want my phone" (which was hopefully still recording after
being tossed into the snow). A backup officer had already placed it in my pocket. It stopped recording
once it hit the snow. I was able to get the audio and video up until that point. Ifthe backup officers have
an ounce of integrity instead of defaulting to the gang mentality, they'll tell you REYNOLDS did
exactly these things while they were present.

8. I filed a complaint with the police department.

9, St. Joseph's Hospital diagnosed me with cervical strain. I expect medical bill coverage and
compensation for pain, suffering, and further damages to my mental health.

10. I request you keep the defendants from escaping having to answer for what they did, by denying
their forthcoming Motion to Dismiss. If I hadn't had my phone, I would have no legs to stand on in this
case. It would be my word versus theirs.

11. Lying isn't acceptable behavior, even if legislative wording dictated by rich politicians permits it, to
deceptively cover yourself in a legal situation, or if you think you can get away with it because of
social standing. Any issues with wording is tone and language policing. It is a dangerous logical fallacy
and is often used to invalidate the anger at an injustice or someone's effort at seeking relief. #133
http://utminers.utep.edu/omwilliamson/ENGL13 1 1/fallacies.htm

12. I request you GRANT ME COURT APPOINTED COUNSEL. I meet the financial criteria. The
SNAP benefits and SSI paperwork will show this. I am not a corporate government agency that has
lawyers ready and waiting for anything that happens. It is evident that I need and deserve adequate
counsel, someone who can make sure my rights are protected. So far, they haven't been.

13. I placed all of the audio and video on my site, and social media. Hard to trust the police to police
themselves,

14. REYNOLDS needs to be terminated and unable to attain any positions of dominion over others in
the future.
Case 1:21-cv-00011-JDL Document1 Filed 01/07/21 Page3of3 PagelD#: 3

Brent Allen Elisens
76 Court St #4
Bangor, ME 04401 -

Iam grateful for your time.

K-ten ble | fofz}

Brent Allen Elisens January 6, 2021

As notury. pubtre for Heneleseet Co
Q Waa Tennes. witness <4 Brent Allen Eli seus guys

’ State
downnd We my reanee, oa veiRed. bin, wah "0
H Marne Plot [D

 

Traci L. Tenney
Notary Public, State of Maine
My Commission Expires October 22, 2023
